Title: To Benjamin Franklin from Jonathan Williams, Jr., 30 March 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes March 30. 1780
I informed you in my last that the Farmers insisted on the payment of the Duties, & even made a merit of not seizing the Goods. I am sure this is because they do not understand the nature of my Request for it is not an exemption from any Duty which I ask, but I ask not to pay a Duty which I am only liable to by having employed one or two hundred of poor People. I have written another Letter to Mr Paulze which I inclose you will see by it how reasonable my request is & if they understand it I am sure it will not be refused. I have been already obliged to pay 600 Livres duty and if it is paid on all the Cloathing it will I suppose amount to 10,000.
I am ever most dutifully and affectionately Yours
Jona Williams J
Doctor Franklin

P.S. My Uncle is going out to America, as I do not know how he may be received having been a Kings Officer before the War, I shall take it is a great Favour if you will favour him with a short introduction to the President of Congress, meerly to express that he has not been employed by the English King since his Commn in America 10 Years since, that he has been in France 18 months, & that you wish him to be receivd by his Countrymen. This Letter I dont mean to be delivered unless there be occasion but having it with him open it will be a sort of Certificate. I hope you will see no impropriety in my Request and kindly grant it.—
 
Notation: J Williams March 30 80
